Citation Nr: 0946094	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 
percent for service-connected status post fracture of the 
left tibia and fibula with left knee impairment.

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected furuncles of the buttocks.

3.  Entitlement to an initial compensable evaluation for 
service-connected status post fracture of the left great toe 
with osteoarthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active honorable service from January 1976 to 
December 1982.  His bad conduct discharge from his period of 
active service from December 1982 to June 1984 has been 
determined by VA administrative decision in May 1990 to be a 
bar to VA benefits.

This matter arises before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In February 2007, the Veteran testified at a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.

In September 2007, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for further notification, 
development, and readjudication of the claims.  The requested 
action has been completed, and the case has been returned to 
the Board for further appellate consideration.

The issues of entitlement to higher initial evaluations for 
service-connected furuncles of the buttocks and status post 
fracture of the left great toe with osteoarthritis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

The competent evidence of record shows that the Veteran's 
service-connected status post fracture of the left tibia and 
fibula with left knee impairment is not manifested by a 
marked knee disability.


CONCLUSION OF LAW

The criteria for an evaluation higher than 20 percent for the 
Veteran's status post fracture of the left tibia and fibula 
with left knee impairment have not been met or approximated 
for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 
4.71a, Diagnostic Code 5262 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In April 2009, October 2007, and August 2004 correspondence, 
the RO/AMC advised the Veteran of what the evidence must show 
to establish entitlement to an increased evaluation for his 
claimed left knee disorder and described the types of 
evidence that the Veteran should submit in support of his 
claim.  The RO/AMC also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claim.  These VCAA notice letters 
also addressed the elements of degree of disability and 
effective date.  The Veteran's claim was then readjudicated 
in September 2009.  

Although the decision was subsequently modified, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peake that certain 
notice elements were required for an increased rating claim.  
22 Vet. App. 37 (2008); see Vazquez-Flores v. Shinseki, No. 
08-7150, 2009 WL 2835434 (Fed. Cir. Sep. 4, 2009).  However, 
the Court drew a distinction between the notice requirements 
for a claim involving an initial disability rating and a 
claim for additional (increased) compensation of an already-
service connected disability and only indicated that the 
notice requirements were relevant to claims for increased 
compensation.  Id.  As the issue of entitlement to a higher 
evaluation for service-connected status post fracture of the 
left tibia and fibula with left knee impairment involves 
entitlement to a higher initial rating, the Board finds that 
no discussion of VA's compliance with the notice elements 
outlined in Vazquez is necessary in this case.  

The Board further notes that the Veteran was provided with a 
copy of the January 2005 and April 2006 rating decisions, the 
April 2006 statement of the case (SOC), the October 2006 and 
September 2007 Board remands, and the June 2006 and September 
2009 supplemental statements of the case (SSOC), which 
cumulatively included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO/AMC afforded 
the Veteran with compensation and pension examinations in 
November 2004 and March 2007, obtained the Veteran's VA and 
private medical records, and associated the Veteran's service 
treatment records (STRs) and hearing transcript with the 
claims file.  

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, 
as the examinations were predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
Although the Veteran challenges the adequacy of the November 
2004 examination, the March 2007 examination included the 
Veteran's subjective complaints about his disability and the 
objective findings needed to rate the disability. 

Besides the aforementioned private treatment records and the 
Veteran's own testimony, the Veteran has not made the RO, 
AMC, or the Board aware of any other evidence relevant to 
this appeal that he or the VA needs to obtain.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to the 
claims.  Accordingly, the Board will proceed with appellate 
review.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of all or part of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology.  It may also be due to pain 
if supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 
202, 206-207 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).  The factors involved in evaluating and rating 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint or 
pain on movement.

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of 
the "present level" of a disability may result in a 
conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period 
the increased rating claim has been pending and, 
consequently, staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran's service-connected status post fracture of the 
tibia and fibula with left knee impairment is currently 
assigned a 20 percent disability rating under Diagnostic Code 
5262.  Under Diagnostic Code 5262, a 20 percent disability 
rating is assigned for an impairment of the tibia and fibula 
manifested by a moderate knee or ankle disability.  The 
Veteran's left knee disability must more closely approximate 
an impairment of the tibia and fibula with a marked knee or 
ankle disability in order to receive the next higher 30 
percent disability rating.  Nevertheless, a review of the 
medical evidence reveals no such disability picture.  

The Veteran was examined by two separate compensation and 
pension examiners.  He disputes the adequacy of the first 
examination in November 2004 because he claims he was never 
physically examined.  Those findings will still be discussed, 
but they will be afforded minimal probative value.  The 
examination report notes that the Veteran's symptoms included 
a constant throbbing sensation in his left lower leg treated 
by Motrin.  The examiner also stated that the bone condition 
had never been infected, there was no functional impairment 
resulting from the condition, and that the condition did not 
result in any time lost from work.  According to the 
examiner, the Veteran was able to flex to 140 degrees and 
extend to zero degrees without any additional limitations 
caused by pain, fatigue, weakness, lack of endurance, or 
incoordination.  X-rays further revealed a residual cortical 
deformity.

The Veteran was reexamined in March 2007.  At this 
examination, he reported that his pain was not constant.  He 
also claimed that he felt weakness, stiffness, and swelling 
in the knee.  Sometimes, the Veteran's knee felt a little 
hot, especially in cold weather, and his knee brace helped 
prevent his leg from giving outward.  The Veteran experienced 
flare ups when the weather changed or he increased his 
activity, including prolonged walking, standing, bending, 
climbing ladders, and heavy lifting.  These flare ups lasted 
about two to four hours and occurred at least four times a 
week, causing moderate limitation of motion.  

The examiner found that the Veteran did not have any 
malunion, nonunion, or any loose motion or false joint.  He 
had a varus deformity and some tenderness on palpation of the 
left knee, but there was no evidence of any drainage or 
edema.  Still, the Veteran did have painful motion of the 
left knee and some weakness.  Without his knee brace, the 
Veteran walked with a limp.  The examiner further noted that 
the Veteran did not have any ligamentous instability.  
Finally, the Veteran's range of motion went from zero degrees 
to 100 degrees with crepitation and pain starting at around 
zero to 95 degrees.  His extension was within normal limits 
but was painful and with crepitus.  

In between the two examinations, the Veteran received 
treatment from his local VA Medical Center.  These records 
indicate that the Veteran complained of knee pain and 
swelling.  He had varus deformity and deformities of the mid-
tibial and fibular shafts with callus formation.  In separate 
April 2006 treatment records, the Veteran was diagnosed with 
probable traumatic arthritis, which was later confirmed in 
May 2006, and noted to not have an acute fracture, 
dislocation, or significant degenerative joint disease.  In 
May 2006, his range of motion went from 5 degrees to 115 
degrees with crepitation; however, the Veteran had full range 
of motion in January 2007.  Additionally, the Veteran's 
private physician noted that the Veteran had left knee pain 
and decreased range of motion in July 2004.   

Thus, the Board finds that this evidence points to an 
impairment of the tibia and fibula that more closely 
approximates a moderate knee disability than a marked 
disability.  The residuals of the Veteran's tibia and fibula 
fracture resulted in pain, crepitus, varus deformity, and 
some decreased range of motion.  However, these symptoms did 
not rise to the level of a marked disability.      

Although the Veteran is not entitled to an increased 
evaluation under Diagnostic Code 5262, the Board will also 
consider whether he is entitled to a higher evaluation under 
alternate diagnostic codes pertaining to limitation of knee 
function.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, and 5263 (2009).

However, there is no medical evidence of ankylosis associated 
with the service-connected left knee disability that would 
support the assignment of an evaluation higher than 20 
percent under the criteria set forth in Diagnostic Code 5256.  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009).  

Moreover, the maximum disability rating under Diagnostic Code 
5258 for semilunar, dislocated cartilage with frequent 
episodes of "locking," pain, and effusion into the joint is 
20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2009).  
Similarly, the maximum disability rating under both 
Diagnostic Code 5263 for genu recurvatum and Diagnostic Code 
5259 for removal of symptomatic, semilunar cartilage is 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 
(2009).  Thus, a disability rating higher than 20 percent is 
unavailable under these diagnostic codes.

In order to receive a 30 percent disability rating under 
Diagnostic Code 5257, the evidence must indicate recurrent 
subluxation or lateral instability resulting in a severe 
impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2009).  As mentioned above, the Veteran did not exhibit 
ligamentous instability, loose motion, or false joints.  
While his knee gave outward without his knee brace, this 
disability picture does not approximate a severe impairment.  
See id.  

Finally, Diagnostic Codes 5260 and 5261 rate the limitation 
of knee flexion and extension.  Under these codes, a 30 
percent disability rating is available if flexion is limited 
to 15 degrees or extension is limited to 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2009).  
The Veteran was not limited to this extent at any point 
during the appeal period.  In fact, the Veteran was able to 
flex to at least 100 degrees, 95 degrees with pain, during 
the entire appeal period and extend to at least 5 degrees.  
Therefore, he is also not entitled to a higher initial 
evaluation under these diagnostic codes.   

Based on the foregoing, the Board finds the preponderance of 
the evidence weighs against the assignment of a schedular 
evaluation higher than 20 percent for the Veteran's service-
connected status post fracture of the left tibia and fibula 
with left knee impairment for the entire appeal period.  
While the Veteran has reported that his left knee disability 
adversely affected his employability, such has been 
contemplated in the assignment of the current 20 percent 
schedular evaluation.  The evidence does not reflect that his 
left knee disability alone has caused marked interference 
with employment (i.e. beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


ORDER

Entitlement to an initial evaluation higher than 20 percent 
for service-connected status post fracture of the left tibia 
and fibula with left knee impairment is denied.




REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claims for 
entitlement to higher initial evaluations for service-
connected furuncles of the buttocks and status post fracture 
of the left great toe with osteoarthritis.  

The latest compensation and pension examination of record for 
these disabilities occurred five years ago in November 2004.  
Given the passage of time since his most recent examination 
and the allegations that that examination did not include an 
actual physical examination, the Board finds that new 
compensation and pension examinations would assist the Board 
in clarifying the extent of the Veteran's furuncles of the 
buttocks and left great toe disability and would be 
instructive with regard to the appropriate disposition of the 
issues under appellate review.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (a Veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and 
contemporaneous medical examination).  Thus, this matter must 
be remanded for compensation and pension examinations in 
order to ascertain the current severity of the Veteran's left 
great toe disability and furuncles of the buttocks.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran an appropriate 
medical examination to determine the 
nature and extent of any current 
manifestations of his service-connected 
status post fracture of the left great toe 
with osteoarthritis.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file and a copy of this remand should be 
made available for review in connection 
with the examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected status post fracture of the left 
great toe with osteoarthritis and any 
other nonservice-connected disorders that 
may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.
 
2.  Schedule the Veteran an appropriate 
medical examination to determine the nature 
and extent of any current manifestations of 
his service-connected furuncles of the 
buttocks.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  Additionally, the examiner 
should note the percentage of the Veteran's 
body and affected area that is covered by 
his service-connected furuncles of 
buttocks.  
The claims file and a copy of this remand 
should be made available for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected furuncles of the buttocks and 
any other nonservice-connected disorders 
that may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

3.  Thereafter, the Veteran's claims should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


